                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA



WAYNE PETTAWAY,                                  )
         Plaintiff,                              )       Civil Action No. 18-306E
                                                 )
                 v.                              )
                                                 )
GOVERNOR TOM WOLF, et al,                        )       District Judge Susan Paradise Baxter
        Defendants.                              )


                                     MEMORANDUM OPINION

District Judge Susan Paradise Baxter



                      Procedural History of Plaintiff’s Most Recent Spate of Filings

          Plaintiff Wayne Pettaway, an inmate incarcerated within state custody, has been a prolific

filer in this Court for several years going back to 1995. Beginning on August 13, 2018, Pettaway

filed thirteen separate civil actions, seeking leave to proceed in forma pauperis in each: 2:18-cv-

1050; 2:18-cv-1146; 1:18-cv-240; 1:18-cv-279; 1:18-cv-280; 1:18-cv-281; 1:18-cv-282; 1:18-cv-

283; 1:18-cv-284; 1:18-cv-285; 1:18-cv-286; 1:18-cv-288; and 1:18-cv-306. Many of these cases

are duplicative of each other and of cases Plaintiff has filed in this Court over the last several

years.1



1
  A pattern of vexatious litigation may justify an order prohibiting further filings without
permission of the court. See Gagliardi v. McWilliams, 834 F.2d 81 (3d Cir. 1987); In re Oliver,
682 F.2d 443, at 445-46 (3d Cir. 1982) (“In appropriate circumstances, courts have gone beyond
prohibitions against relitigation and enjoined persons from filing any further claims of any sort
without the permission of the court. […] [A] continuous pattern of groundless and vexatious
litigation can, at some point, support an order against further filings of complaints without the
permission of the court.”). See also Coulter v. Bissoon, 2017 WL 2876314 (W.D. Pa. July 5,
2017).


                                                     1
       By Memorandum Opinions and Orders filed on October 22, 2018 in twelve of the

thirteen cases, Plaintiff’s motion for leave to proceed in forma pauperis was denied in

accordance with 28 U.S.C. §1915(g), the so-called “Three Strikes Rule.”2 Because of multiple

prior dismissals3, and because the allegations of Plaintiff’s complaint did not indicate that he was

in imminent danger of serious physical injury, Plaintiff’s motions for leave to proceed in forma

pauperis were denied and the cases closed until such time as Plaintiff pays the full filing fee of

$400.00 in each case.

       In one of the thirteen cases, Plaintiff made allegations that the Healthcare Administrator

Ms. Smock and the Commonwealth of Pennsylvania were denying him medical treatment for

Hepatitis C and ignoring his requests for sick call. As relief, Plaintiff sought immediate medical

treatment. This Court liberally construed Plaintiff’s allegations as raising the possibility of

“imminent danger of serious physical injury,” granted the motion for in forma pauperis and

allowed Plaintiff to proceed with that case. See Civil Action No. 18-285E.

       On November 6, 2018, in all of the thirteen cases, twelve of which are now closed,

Plaintiff filed another “Affidavit in Support,” which reads in its entirety:



2
  Section 804(g) of Pub.L. No. 104-134, enacted April 26, 1996, amended 28 U.S.C. § 1915 to
provide: “[i]n no events shall a prisoner bring a civil action ... under this section if the prisoner
has, on 3 or more prior occasions … brought an action or appeal in the court of the United States
that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury.” 28 U.S.C. §1915(g). Abdul-Akbar v. McKelvie, 239 F.3d 307 (3d Cir. 2001)
(interpreting imminent danger).
3
 More than three of Plaintiff’s prior lawsuits have been dismissed as legally frivolous or for
failure to state a claim upon which relief may be granted: Pettaway v. SCI Albion, C.A. No. 11-
158Erie; Pettaway v. SCI Albion, C.A. No. 12-1396 (Third Circuit); Pettaway v. State of
Pennsylvania, C.A. No. 13-1551Pittsburgh; Pettaway v. District Attorney Zappala, C.A. No. 15-
1431Pittsburgh; Pettaway v. Overton, C.A. No. 13-213Erie; and Pettaway v. Overton, C.A. No.
15-2156 (Third Circuit).


                                                  2
                “I pray for consideration[.] will send for a DNA test if possible: I Wayne
                Pettaway subject myself to the penalties of perjury under Pa. 18. C.S.A. 4904
                relating to unsworn falsification to authority. I humbly appeal section 804(f) of
                Pub.L.No 104-134, enacted April 26, 1996, amended 28 U.S.C. § 1915, I humbly
                appeal too [sic] imminent danger of serious physical injury, do [sic] mail that was
                returned to me with urine and who no [sic] what else could be HIV, or chemical
                agent that could posibly [sic] kill me, I have all the mail, I am scare [sic] for my
                life here at SCI Albion, please help me.”


ECF No. 6.


                                           This Civil Action

        In this civil action, Plaintiff named the following as Defendants: Governor Tom Wolf,

Secretary of Corrections John Wetzel, Sgt. Mackintosh, Hearing Examiner Szelewsli, Captain

Capola, Captain Thomas, Lt. Harmon, Paul A. Ennis, Bryan Flinchbaugh, Valarie CCPM

Kusiak, Jeffrey Ditty, Superintendent Michael Clark, Eric Williams, Security Captain Jones,

Kevin Lantz, and Naomi Wyatt. Plaintiff’s unsigned complaint is difficult to follow. Plaintiff

complains generally that retaliation against prisoners is common and Plaintiff focuses on the

Pennsylvania law that establishes “public safety radio.” Plaintiff also complains that many of the

Department of Corrections Defendants do not possess the required “license.” Finally, Plaintiff

complains about the outcome of a misconduct hearing. As relief, Plaintiff seeks release from

incarceration, as well as monetary damages.

        This civil action remains closed pending Plaintiff’s payment of the full filing fee.

Although Plaintiff “appeals” to an “imminent danger of serious physical harm,” presumably in

an effort to overcome the denial of his in forma pauperis status based upon his prior “three

strikes,” there is nothing in this case against these Defendants that indicates that Plaintiff is in

danger of physical harm. To the extent that Plaintiff could be in imminent danger of serious

physical harm in regard to the denial of medical treatment for Hepatitis C, he has been allowed to


                                                   3
pursue that claim in Civil Action No. 18-285E without the prepayment of the filing fee. To the

extent that Plaintiff could suffer physical harm from allegedly contaminated mail delivered to

him, that is a separate case that Plaintiff has not yet filed. See Lewis v. Sullivan, 279 F.3d 526,

531 (7th Cir. 2002) (the imminent danger exception to § 1915(g)’s “three strikes” rule is only

available “for genuine emergencies,” where “time is pressing” and “a threat … is real and

proximate.”).

        Furthermore, Plaintiff may not list multiple case numbers in the caption of a filing and

expect that such will be docketed at each listed case number. A separate Order will be issued that

prohibits such filing in the future and directs the Clerk of Courts not to file any such documents

from Plaintiff that attempt to be docketed at multiple docket numbers. Any such attempt will be

returned to Plaintiff.



                                                          /s/ Susan Paradise Baxter
                                                          SUSAN PARADISE BAXTER
                                                          United States District Judge


Dated: November 28, 2018




                                                  4
